Citation Nr: 1723981	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for status-post right hand infection with pain and spasms and limitation of motion, consistent with reflex sympathetic dystrophy (right hand disability).

2.  Entitlement to service connection for migraine headaches, including as secondary to the service-connected right hand disability.

3.  Entitlement to service connection for an eye disorder, claimed as double vision, including as secondary to migraine headaches and service-connected right hand disability.

4.  Entitlement to service connection for a cervical spine disorder, claimed as neck pain, including as secondary to the service-connected right hand disability.

5.  Entitlement to service connection for a left upper extremity disorder, claimed as left shoulder, forearm, and hand pain, including as secondary to the service-connected right hand disability.

6.  Entitlement to service connection for jaw pain/facial spasms, including as secondary to service-connected right hand disability, including as secondary to the service-connected right hand disability.

7.  Entitlement to service connection for a skin disorder, claimed as skin lesions of the back and legs, including due to herbicidal agents exposure in Thailand.

8.  Entitlement to service connection for a heart disorder, identified as ischemic heart disease, cardiomyopathy, and paroxysmal supraventricular tachycardia, including due to herbicidal agents exposure in Thailand.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1961 to July 1965.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected right hand disability is rated at 40 percent, under 38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8599-8513, or analogously for paralysis of all radicular groups.  His 40 percent rating under DC 8513 reflects moderate incomplete paralysis of all radicular groups.  The most recent VA examinations to assess the severity of this disability were provided in November 2012 and then again in December 2015.  The November 2012 VA examiner diagnosed right upper extremity complex regional pain syndrome, noted the Veteran was right hand dominant, and recorded the Veteran's complaints of constant pain, paresthesia/dysesthesia, and numbness of the right upper extremity.  Importantly, the November 2012 VA examiner objectively assessed moderate incomplete paralysis of the right radial and median nerves.  In contrast, the latest VA examination of his peripheral nerves, in December 2015, did not complete highly pertinent portions of the Disability Benefits Questionnaire concerning a severity evaluation of the radial and median nerves.  As noted by the Veteran's representative, the December 2015 VA examination provides inadequate findings of his right hand disability.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Thus, on remand, the AOJ should provide the Veteran a new examination of his right hand disability.  

The Veteran's February 2013 substantive appeal (VA Form 9) indicates that there are potentially outstanding service personnel and treatment records, apparently relating to periods of ACDUTRA or INACDUTRA.  In his VA Form 9 he lists "incorrect records", "wrong branch of service", "wrong info where I was stationed", and "area of employment was not declassified until later".  For instance, he identifies that there are missing records for reported service in the U.S. Air Force Reserves.  On remand, the AOJ should contact the Veteran to clarify his identified dates and types of service, and then contact the appropriate government facility or organization to confirm dates of service, obtain any relevant service personnel records (SPRs) including his retirement points history, and obtain any outstanding service treatment records (STRs) for identified periods of active duty, INACDUTRA and/or ACDUTRA.

Additionally, the Veteran contends he is entitled to service connection for a heart disorder and skin disorder, to include as related Agent Orange exposure during his service in Udorn, Thailand during the Vietnam War era.  See Veteran's February 2010 statement (VA 21-4138).  The Veteran's service personnel records (SPRs) reflect he participated in the defense of Thailand with the 3rd Marine Expeditionary Unit from June 1962 to August 1962.  

There are specific procedures in effect for the development and adjudication of claims related to exposure to herbicidal agents in Thailand.  See VBA Manual M21-1, IV.ii.1.H.5.b, "Verifying Exposure to Herbicides in Thailand During the Vietnam Era."  It does not appear that the AOJ has complied with the relevant VBA Manual M21-1 provisions, including an attempt to obtain details about the Veteran's location, duties, and length of service involving the claimed exposures, and if applicable, requesting the JSRRC for verification of exposure to herbicides.  On remand, the AOJ should undertake appropriate development for verifying any herbicidal agent exposure during the Veteran's service in Thailand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination(s) to evaluate the condition of his service-connected right hand disability, characterized as status-post right hand infection with pain and spasms and limitation of motion, consistent with reflex sympathetic dystrophy.  

The examiner must provide specific findings on whether the Veteran manifests any paralysis of any or all radicular groups and the median nerve, and whether such paralysis is incomplete or complete.  If there is incomplete paralysis of any such nerves, the examiner must also make a finding of whether such paralysis is mild, moderate, or severe.  

2.  Contact the Veteran to clarify his identified dates and types of service, and then contact the appropriate facility to confirm dates of service, obtain any relevant service personnel records (SPRs) including his retirement points history, and obtain any outstanding service treatment records (STRs) for identified periods of active duty, INACDUTRA and/or ACDUTRA.

3.  Attempt to obtain all information from the Veteran as required by VBA Manual M21-1 for the development of his claims, which include assertions of exposure to herbicides during service in Udorn, Thailand from June to August 1962.  Then attempt to verify the Veteran's claimed exposure to herbicide agents.

4.  Then readjudicate the claims.  If these claims are not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


